Dear Constable Boissiere:
Attorney General Opinion 98-145, addressed to you, concluded that your deputy constable may legally hold the appointive office of deputy constable and simultaneously hold employment with the sewerage board or the school board, as long as the position of employment is held on a part-time basis.
The opinion was based upon the assumption that your deputy constable holds a full-time appointed position. If he in fact holds a part-time position, he may hold full-time employment with either the school board or the sewerage board as the law does not prohibit this arrangement.
The prohibition of concern is found within LSA-R.S. 42:63(E), providing:
  E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the State of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The above statute prohibits the concurrent holding of a full-time appointive office and full-time employment, which prohibition is inapplicable to the matter under consideration.
Should you have further questions, please contact this office.
Very truly yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                                 BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
Date Received: Date Released: January 12, 1999
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL